Title: To Benjamin Franklin from Johann Reinhold Forster, [late 1771?]
From: Forster, Johann Reinhold
To: Franklin, Benjamin


Sir
No 2. Sommerset house Stable Yard [late 1771?]
Having lately translated Prof: Kalm’s travels through North America, Bossu’s travels through Louisiana, and published a Catalogue of North-American Animals, with another of American plants, and a Centuria of new Insects, not described by Dr. Linnaeus, many of which are Americans; and flattering myself that these publications contain materials not altogether unworthy of the Attention of the learned and curious in America: I take the liberty by Your means, to present the Society for promoting useful knowledge established at Philadelphia in Pensilvania with a Set of the abovementioned works; hoping the Society will be pleased to consider them as a small token of the esteem and due regard with which I am Sir Your most obedient humble Servant
John Reinhold Forster.
 Addressed: To Benjamin Franklin Esqr. / President of the Philosophical / Society for promoting useful / knowledge established in / Pensylvania / in Craven-Street / Strand
Endorsed: John Reinhold Forster
  Donations Transn. Kalms Travels N A Do Bossu’s—Do Louisiana American Plants  Centuria of Insects  no
